979 So. 2d 1073 (2008)
Jacques GUERIN, Appellant,
v.
Michelle GUERIN, Appellee.
Nos. 3D07-1994, 3D07-1992, 3D07-1028.
District Court of Appeal of Florida, Third District.
April 2, 2008.
Michael Lechtman, North Miami Beach, for appellant.
Weiss, Handler, Angelos & Cornwell, P.A., and Carol A. Kartagener, Boca Raton, for appellee.
Before GREEN, RAMIREZ, and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See Escudero v. Escudero, 739 So. 2d 688, 693 (Fla. 5th DCA 1999)(concealment and dissipation of marital assets are grounds justifying disproportionate awards of marital assets). See also Montalvo v. Montalvo, 949 So. 2d 350, 351 (Fla. 4th DCA 2007)("[T]he trial court may consider the misconduct of either party in *1074 fashioning the equitable distribution only if the misconduct resulted in wasting or depletion of assets.")(citing Murray v. Murray, 636 So. 2d 536, 538 (Fla. 1st DCA 1994)).